Citation Nr: 1700779	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  15-45 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to October 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.  The Board finds that a remand is necessary in order to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran asserts that he has PTSD that is related to his combat experiences during the Korean War.  The Veteran further asserts that he received treatment for an acquired psychological disorder during service.  The Board notes that the Veteran's service treatment records and military personnel records were destroyed in a fire in St. Louis, Missouri.  The only service records available are the Veteran's separation examination and DD-214.  The September 1954 separation examination noted a normal psychiatric evaluation.  

The first medical record noting an acquired psychological disorder is an August 2010 VA mental health assessment.  During this assessment the Veteran reported that upon returning home from the Korean War he experienced nightmares, flashbacks, a sleep disorder, nervousness, increased irritability, night sweats and feeling jumpy.  The Veteran further reported that during service he was referred to psychiatry due to "agitation" and "difficulty with following directions," and that he received counseling for one month including treatment with medication.  The physician found that the Veteran was oriented to all spheres, was cooperative and reasonable, had a euthymic mood, normal thought process and content, was impulsive, and had limited insight and an intact memory.  In addition, the physician did not find any auditory or visual hallucinations, delusions or suicidal or violent ideations.  A positive PTSD screen was received, although a diagnosis of anxiety disorder, depression and ruled-out PTSD was provided.  A Global Assessment of Functioning (GAF) score of 50 was assigned.

A January 2011 VA mental health clinic note shows that the Veteran reported sleeping three to four hours per night.  The Veteran further reported having memories and flashbacks about the Korean War.  The Veteran was diagnosed with anxiety disorder and a GAF score of 55 was assigned.  A March 2011 VA medical record noted treatment for anxiety which was found to be stable.  During a March 2011 VA mental health clinic follow-up, the Veteran reported flashbacks that primarily occurred when he went to sleep.  The Veteran further reported witnessing fellow soldiers being killed and severely injured.  In addition, the Veteran reported a sleep disorder.  He denied any suicidal or homicidal ideations and there was no evidence of delusions, hallucinations or paranoia.  The physician diagnosed the Veteran with anxiety disorder and assigned a GAF score of 58.

The Veteran underwent a VA examination in May 2011.  The examiner noted that the Veteran was diagnosed with depression in 2010 for which he received current treatment.  The Veteran reported sleeping four to five hours per night and that he was often awoken due to dreams about his experiences in Korea.  The examiner noted mild memory impairment, poor impulse control and homicidal thoughts.  The examiner did not find panic attacks, obsessive or ritualistic behavior, or problems with activities of daily living.  Other symptoms noted included the following: difficulty sleeping; recurrent distressing dreams; efforts to avoid thoughts, feelings or conversations associated with the trauma; efforts to avoid activities, places or people that aroused recollections of the trauma; irritability or outbursts of anger; and hypervigilance.  The examiner diagnosed the Veteran with depression and assigned a GAF score of 65.  The examiner found that the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis.  The examiner did find that the Veteran was currently experiencing "some mild symptoms of PTSD," and that it was difficult to determine whether those early symptoms were more severe upon his initial return from service.

Two weeks following the VA examination the Veteran was treated for his anxiety disorder.  He reported difficulty sleeping more than four to five hours and would awaken due to having to go to the bathroom and/or nightmares.  The Veteran denied any depressive symptoms and reported that he was taking his medication.  The physician diagnosed the Veteran with anxiety and ruled-out PTSD.  A GAF score of 58 was assigned.

In a September 2013 statement, the Veteran's daughter asserted that the Veteran continuously had nightmares for years, did not like to socialize and did not like to be in crowds of people.  In addition, she asserted that loud noises and bright lights agitated him.

The Veteran underwent another VA examination in October 2013.  The examiner diagnosed the Veteran with depressive disorder and assigned a GAF score of 65.  The examiner found that the Veteran's depressive disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, and with normal routine behavior, self-care and conversation.  During the examination the Veteran reported serving on the front lines for eight months as a radio operator and that his duties included calling in artillery and medical staff.  His time on the front lines was described as "kill or get killed."  The examiner noted the Veteran's relevant medical history including diagnoses for depression, anxiety and ruled-out PTSD.  The examination reported symptoms including depressed mood, chronic sleep impairment and disturbances of motivation and mood.  The examiner found that the criteria for PTSD were not met.  In addition, the examiner opined that the Veteran's depressive disorder was "less likely as not related to the service ...  as there is not a clear link in terms of symptoms linked to service and symptom course."  The examiner also stated that it appeared that being granted service-connection had become the Veteran's focus and his list of symptoms had increased during the course of the appeal process.

During a July 2016 Board hearing, the Veteran testified that he served in Korea in the infantry as a radio operator and that he fought for eight and a half months on Pork Chop Hill and Old Baldy.  During this time the Veteran testified that he fought day and night and was in constant fear for his life.  The Veteran reported one incident during service in Korea when he was in a heavy tank battalion in the 5th Regiment Combat Team fighting on Pork Chop Hill.  He stated that his tank was destroyed by the North Koreans and that four to five of his fellow crewmen were able to get out of the tank.  Upon leaving the tank two of his crewmen were killed by a mine field and he had to call in and report their deaths.  The Veteran further testified that when he was in Taegu, Korea he sought treatment from a psychiatrist due to the intense amount of emotional stress from eight and a half months of fighting.  Following service, the Veteran testified that he self-medicated with alcohol and did not seek medical care until he started a PTSD group a few years prior.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

Both the May 2011 and October 2013 VA examiners found that the Veteran did not meet the DSM-IV criteria for PTSD.  However, both diagnosed the Veteran with depression.  The Board notes that the Veteran's claim of entitlement to service connection for PTSD is the type of claim that cannot be limited only to a particular diagnosis, but must be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board further notes that the May 2011 VA examiner found the Veteran had symptoms related to a psychological disability upon his return from military service in Korea.  It also appears that the examiner may have found a connection between the initial post-service symptoms and the Veteran's current symptoms.  However, the examiner did not specify whether the "mild symptoms of PTSD" were related to the current diagnosis of depression or whether the depression was related to service.  Thus, the VA examiner did not provide a nexus between the diagnosed depression and the Veteran's military service.

In addition, the October 2013 VA examiner provided an inadequate opinion.  The examiner found that the Veteran's depressive disorder was not related to service and the stated rationale was that there was not "a clear link in terms of symptoms linked to service and symptom course."  The Board finds that the brevity of the rationale prohibits an informed decision on the Veteran's claim.  The examiner does not specify which symptoms were linked to service.  Moreover, the second half of the sentence is unclear as to what "symptom course" refers to.  The proceeding sentence states that the Veteran's focus was obtaining service connection for PTSD and that his list of symptoms increased during the course of the appeal process.  

In sum, the Board finds that a new VA examination is necessary to adjudicate the claim on appeal.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2015); See McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, schedule the Veteran for a VA examination with a psychiatrist or a psychologist.  The examiner must determine whether the Veteran currently suffers from an acquired psychiatric disorder including PTSD, depression and anxiety.  The examiner must review the claims file and this Remand and note that review in the report.  The examiner should set forth all examination findings and a complete rationale for any opinion expressed should be provided.  All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished.  The examiner should provide the following information:

(a) Provide a full multiaxial diagnosis.  Specifically state whether each criterion for a diagnosis of PTSD is met.  Otherwise, provide a diagnosis for any acquired psychiatric disorder.

(b)  If a diagnosis of PTSD is appropriate, identify each stressor event upon which the diagnosis is based.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the PTSD is due to the fear of hostile military or terrorist activity during service.

(c) With respect to any other psychiatric disorder found upon examination or identified during a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such psychiatric disability is related to any incident of the Veteran's active service.

In the context of any negative opinion, the examiner must consider any conflicting medical record including the May 2011 VA examination findings.  

A comprehensive rationale must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

With regard to the Veteran's service-connected psychiatric disability, the examiner should determine the current level of such disability and specify the degree of occupational or social impairment due to his service-connected depressive disorder.  Examination findings must be reported to allow for evaluation of depressive disorder under 38 C.F.R. § 4.130, and the examiner must specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his depressive disorder.

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





